DETAILED ACTION 
The present application, filed on 9/30/2015 is being examined under the AIA  first inventor to file provisions. Bigger  

The following is a final Office Action in response to Applicant’s amendments filed on 2/12/2021. 
a.  Claims 1, 5-6, 23, 27, 30, 33 are amended
b.  Claims 2, 7, 9, 12, 17-22, 24-25, 32 are cancelled 

Overall, Claims 1, 3-6, 8, 10-11, 13-16, 23, 26-31, 33-35 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-11, 13-16, 23, 26-31, 33-35 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independents Claim 1, 23, 27 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  

However, Claim 1, (which is repeated in Claims 23, 27) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites generating a content element, prompting the consumer to find and view media content, analyzing a multimedia content scene, granting reward to the consumer for specifying and viewing the content element. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components (“one or more processors”). That is, the drafted process is comparable to a social activities process, i.e. a process aimed at rewarding consumers for accessing provided media content in order to entice users to act, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to retrieving consumer-specific data, identifying metadata tags, obtaining prior gamification data, identifying an engagement level of a consumer, implementing a difficulty level. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the consumer-specific data, the metadata tags, the content element, the accessed multimedia content, the higher engagement level results, the greater difficulty level, the indication of a reward. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a gamification engine, a computer-readable media, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining calim elements of the independent claims are directed to r retrieving consumer-specific data, identifying metadata tags, obtaining prior gamification data, identifying an engagement level of a consumer, implementing a difficulty level. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the consumer-specific data, the metadata tags, the content element, the accessed multimedia content, the higher engagement level results, the greater difficulty level, the indication of a reward. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a gamification engine, a computer-readable media. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to retrieving metadata tags. Dependent Claim 4 (which is repeated in Claim 29) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to parsing the multimedia content. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, retrieving metatags, parsing the plurality of multimedia content functions are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claim 30) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to identifying an applicable difficulty level. Dependent Claim 6 (which is repeated in Claim 31) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to receiving a preset difficulty level. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, identifying difficulty level, retrieving difficulty levels are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to retrieving device-specific data. Dependent Claim 26 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to providing an indication of an attainable reward. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, retrieving user device data  functions, providing an indication of an attainable reward are considered pre-solution activity because they are mere gathering data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

	Dependent Claim 33 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to updating the prior gamification data. Dependent Claim 34 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to formatting the multimedia content scene. Dependent Claim 35 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to transmitting the multimedia content scene. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 8, 10, 13-16 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the prior gamification data, the multimedia content, the graphic user interface notification, the user device, the consumer-specific data. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig7 and [0020]-[0026], [0055]-[0060] including among others servers, user devices, network, desktop  computer; laptops; tablets; cell phones; smart phones; wearable technology, such as  smart watches; PDAs; televisions; or other user devices, processor, memory, storage devices, communication interface.

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-6, 8, 10-11, 13-16, 23, 26-31, 33-35 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3-6, 8, 10-11, 13-16, 23, 26-31, 33-35 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  scarcity   scarce    
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 23, 27 have been amended by Applicant to include the limitation “wherein the greater difficulty level causes generation of personalized content elements that are depicted in a smaller amount of content in the library of multimedia content.” The specification discloses at [0038] “Other non-limiting examples of difficulty variables include: "In Free Content" (content  available without purchase); "Difficult to Find" (easter eggs associated with temporal metadata tags included in a small amount of available multimedia content); or "Contained Within [X]" (the specific element is identified by temporal metadata only  associated with a specific multimedia content (X)).” In other words, the specification discloses that the difficulty level is the effect of scarcity. The specification does not disclose that the difficulty level is the cause of scarcity;  
Therefore, the limitation has no support in the specification, drawings or initial set of claims. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 13-16, 23-25, 27-33, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762).  
Regarding Claims 1, 23, 27 – Lee discloses: A computer-implemented method of personalized gamification of multimedia content, the computer-implemented method comprising: 
retrieving. from a databas
identifying metadata tags associated with a library of multimedia content associated with the consumer and accessible within the multimedia content distribution system, {see at least [Abstract]; (12)/[1:61-2:7] – the multimedia content is encoded with metatags; (11)-(12)/[3:3-26] – may dynamically change or add metatags or metatag information to a media stream being provided to the media distributor's customer or viewer. Lee discloses a plurality of multimedia content and a tag for each of the multimedia content pieces. Therefore, Lee discloses “a plurality of metadata tags”}
wherein the metadata tags comprise temporal metadata; {see at least (20)-(21)/[5/8-33] The user preferences may include various user interests, preferences of particular brands, or any other preference data that may be useful for selecting and inserting metatags 112. The user profiles may be adaptive in accordance with viewing patterns, prior selections of metatags 112, or any other historical or usage data that may be useful for selecting and inserting metatags 112.} 
identifying content elements depicted in the library of multimedia content; {see at least 20)-(21)/[5/8-33] current user selection (contains a time element correlated with a multimedia content selection from the library}    
obtaining, from the databas
… in finding and accessing content depicting prior content elements personalized for the consumer; {see at least (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing prior selections of personalized content) (selecting reads on accessing)} 

generating, by operation of one or more processors when executing a gamification engine of the multimedia content distribution system, a content element {see at least (12)/[1:61-2:7] The multimedia producer produces multimedia content} personalized for the consumer based on the biographical information and the viewing habits, {see at least (12)/[1:61-2:7] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (20)/[5:7-20] – adaptive in accordance with viewing patterns; reads on consume prior actions, prior selection of metatags … pattern … historical data; fig1 – inserting personalized metatags; (19)/[4:60-5:6] – customer behavior … insert in accordance with customer data  … one or more metatags … correlate metatag with a response (reads on identified available metatags); [Abstract], (12)/[3:17-26] – content encoded with metatag; (12)/[1:61-2:7] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing habits)}
wherein the content element is personalized based on the metadata tags, {see at least (11)/[3:3-16] metadata tag used to personalize the multimedia viewing experience} 
after generating the content element, prompting the consumer to find and access, in the library of multimedia content, multimedia content scenes depicting the content element; {see at least fig3, rc304, (34)/[8:16-45] The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest; fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option} 
analyzing, via a temporal metadata analyzer included within the multimedia content distribution system, a multimedia content scene specified by the consumer to determine whether a metadata tag identifying the content element is included within the multimedia content scene; and {see at least fig3, rc304, (34)-(36)/[8:16-9:2] FIG. 3 illustrates how the video scene of FIG. 2 is updated upon a user acting on the indication of a metatag 112. As shown by icon 302, the video scene has been paused and a contextual menu 304 is overlaid on top of the video scene. In one embodiment, the current frame is simply held statically displayed with icon 302 indicating that the video scene has been paused. The contextual menu 304 has three options corresponding to the metatag 112 of a product or other item of interest being shown or described in the multimedia content 106. The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest. In the case of the video scene illustrated in FIGS. 2 and 3, the information option in the contextual menu 304 may be to view a brochure about the car, the interaction option may be to schedule a test drive of the car, and the transaction option may be to request quotes from three dealers nearest to the user's location. Other information options may include a uniform resource locator (URL) link to a website for the car, the phone number of a dealer, or an option to view a commercial about the car, for example. Other transaction options may include purchasing merchandizing related to the car, such as a hat with a decal of the car or car manufacturer logo on it, for example. One skilled in the art will recognize that the options of information, interaction, and transaction, on the contextual menu 304 may be readily modified according to the product or other item of interest they are describing.; fig4, rc402-rc408, (37)-(39)/[9:3-48] FIG. 4 illustrates an alternative embodiment for identifying several products featured during the response range 104. In response to a user acting on an indication of the metatags 112, such as the icon 202, the playback of the multimedia content 106 may be stopped or paused as indicated by icon 302. Each product featured during the response range 104 may have an icon similar to icon 202 that indicates metatags 112 are available for that product. As shown in the embodiment of FIG. 4, some featured products may include the tires of the car as indicated by icon 402, the car itself as indicated by icon 404, and the paint job on the car as indicated by icon 406. Other products unrelated to the current scene in the video playback may also be featured, such as the doors on the building behind the car as indicated by icon 408. Unrelated products may be differentiated through having a different color icon, an icon of a different design, or otherwise differentiating the appearance of the icon.} 
upon determining that the metadata tag identifying the content element is included within the multimedia content scene and that the consumer has accessed the multimedia content scene, … {see at least fig3, rc304, (34)-(36)/[8:16-9:2]  FIG. 3 illustrates how the video scene of FIG. 2 is updated upon a user acting on the indication of a metatag 112. As shown by icon 302, the video scene has been paused and a contextual menu 304 is overlaid on top of the video scene. In one embodiment, the current frame is simply held statically displayed with icon 302 indicating that the video scene has been paused. The contextual menu 304 has three options corresponding to the metatag 112 of a product or other item of interest being shown or described in the multimedia content 106. The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest. In the case of the video scene illustrated in FIGS. 2 and 3, the information option in the contextual menu 304 may be to view a brochure about the car, the interaction option may be to schedule a test drive of the car, and the transaction option may be to request quotes from three dealers nearest to the user's location. Other information options may include a uniform resource locator (URL) link to a website for the car, the phone number of a dealer, or an option to view a commercial about the car, for example. Other transaction options may include purchasing merchandizing related to the car, such as a hat with a decal of the car or car manufacturer logo on it, for example. One skilled in the art will recognize that the options of information, interaction, and transaction, on the contextual menu 304 may be readily modified according to the product or other item of interest they are describing; Multiple sub-options may be supplied for each of the three categories of options on the contextual menu 304. For example, a user may select the first option on the contextual menu 304 for requesting more information about the product. The contextual menu 304 or another menu may then be populated with the various information options available. The additional options may be filtered in accordance with user preferences or user profile data (reads on metadata tag, rc304, included in the multimedia); fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option (reads on consumer having viewed the content)}

Lee does not disclose, however, Bui discloses: 
… granting a reward to the consumer for successfully finding and accessing the multimedia content scene, {see at least [0009] The reward is offered by the provider of the content being viewed with the hosting application, such that users are rewarded by the content provider for viewing a particular type of content (reads on accessing the content)}  
wherein an indication of the reward is output. {see at least [0049], [claim7] The items displayed as potential rewards are placed in the reward bar} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee to include the elements of Bui.  One would have been motivated to do so, in order to incentivize the consumer to view the content element.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee evidently discloses generating personalized metatags and content elements.  Bui is merely relied upon to illustrate the functionality of granting a reward for viewing the content element in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as granting a reward for viewing the content element are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, as well as Bui would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee / Bui. 

Lee, Bui does not disclose, however, Rainey discloses: 
	wherein generating the content element includes: 
identifying, an engagement level of the consumer based on the prior gamification data, and {see at least [0002] skill level of a player (reads on engagement level); [0011]-[0013] current performance level (reads on engagement level); [0070] Engagement may be measured in respect of any one or more quizzes and/or in respect of all quizzes, e.g. averaged across a plurality or all quizzes.}
implementing, … based on the engagement level, a difficulty level associated with the consumer; {see at least [0002]-[0003] optimal difficulty level, difficulty level is adjusted (reads on difficulty level based on consumer); [0014], [0035] identified by said respective ranking data as being more difficult than the presented instance of a previously presented question if said comparing indicates that said current performance level exceeds said target performance level; [0015], [0036] identified by said respective ranking data as being less difficult than the presented instance of the previously presented question if said comparing indicates that said current performance level is lower than said target performance level; [0017] said ranking data comprises, in respect of each wrong answer, data that is indicative of the respective probability that said at least one player would select the respective wrong answer as the correct answer; [0069] a question difficulty ranking can be determined for that player profile type} 
wherein a higher engagement level results in a greater difficulty level being implemented, and {see at least [abstract]  A more difficult question than the previous question is selected as the next question if the comparison indicates that the user's current performance level exceeds the target performance level, otherwise a less difficult question is selected.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui to include the elements of Rainey.  One would have been motivated to do so, in order to adjust the incentivizing to the consumer experience level.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui evidently discloses generating personalized metatags and content elements.  Rainey is merely relied upon to illustrate the functionality of identifying an engagement level and implementing a difficulty level in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as identifying an engagement level and implementing a difficulty level are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, as well as Rainey would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui / Rainey. 

Lee, Bui, Rainey does not disclose, however, Alloway discloses:  
wherein the greater difficulty level causes generation of personalized content elements that are depicted in a smaller amount of content in the library of multimedia content; {see at least [0019] The difficulty of a game session with the aforementioned configuration carries an inverse relationship with the quantity of time provided in the time limit, as reducing the time allotted for selecting all target objects in the first round and all previously selected target objects in the second round increases in difficulty as the time allotted decreases.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey to include the elements of Alloway.  One would have been motivated to do so, in order to adjust the incentivizing to the consumer experience level.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Lee, Bui, Rainey evidently discloses generating personalized metatags and content elements.  Alloway is merely relied upon to illustrate the functionality of a reverse correlation between difficulty level and engagement in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as a reverse correlation between difficulty level and engagement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, as well as Alloway would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey / Alloway.  

Lee, Bui, Rainey, Alloway does not disclose, however, Sohn discloses:
	… using machine learning … {see at least fig1, rc110, [0031] artificial intelligence algorithms to calculate relative difficulty levels} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway to include the elements of Sohn.  One would have been motivated to do so, in order to take advantage of an efficient work tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway evidently discloses generating personalized metatags and content elements.  Sohn is merely relied upon to illustrate the functionality of machine learning in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as machine learning are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, as well as Sohn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway / Sohn.

Regarding Claim 3, 28 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein identifying the metadata tags, with the one or more processors, comprises 
retrieving the metadata tags from a category database associated with the multimedia content distribution system. {see at least fig1, rc112, (19)/[4:60-5:6] – select and insert metatags; (12)/[3:17-26] – dynamically change or add metatags}  

Regarding Claim 4, 29 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein identifying the metadata tags, with the one or more processors, comprises 
parsing the plurality of multimedia content using a temporal metadata parser. {see at least (11)/[3:3-16] – details of the multimedia content; reads on parsing; (22)/[5:34-40] – examine the multimedia content; reads on parsing}  

Regarding Claims 5, 30 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claims 1, 23. Rainey further discloses: wherein implementing, based on the engagement level, the difficulty level associated with the consumer 
further personalizing the content element based on the difficulty level. {see at least [0001] adjusting the difficulty level; [0003] difficulty level taking socio-demographic factors into account; reads on applicable difficulty level; [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on identifying the applicable difficulty level}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels. In the instant case, Lee, Bui, Rainey evidently discloses generating personalized metatags and content elements (as discussed above in reference to Claims 1, 23).  Rainey is merely relied upon to illustrate the additional functionality of personalizing the content elements based on the difficulty level in the same or similar context in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6, 31 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Rainey further discloses: wherein the difficulty level comprises 
a preset difficulty level from a multimedia content distributor. {see at least [0001] adjusting difficulty level; reads on preset difficulty levels from where the adjustment is made; [0005] each instance being associated with a different difficulty level; reads on preset level; [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on preset difficulty level}  
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels.  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements (as discussed above in reference to Claim 1).  Rainey is merely relied upon to illustrate the additional functionality of retrieving difficulty levels in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 7 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Rainey further discloses: 
the consumer engagement level is based on the prior gamification data. {see at least [0001]-[0003] optimize… maximize player engagement …; [0006] relative difficulty …; [0021], [0023] length of time … engagement; [0056] adjusting difficulty of the quiz …; fig2, [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on identifying a difficulty level}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels, as well as customer engagement levels.  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels (as discussed above in reference to Claims 1, 23).  Rainey is merely relied upon to illustrate the additional functionality of consumer engagement level based on prior gamification data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 8 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the prior gamification data comprises one or more of: the prior content elements {see at least (20)/[5:7-20], [claim 14] – prior selection of metatags … historical and usage data}; time between generation of a prior personalized content elements of the prior content elements and the consumer accessing a prior multimedia content containing the prior content elements {see at least fig1, rc104, (16)/[4:12-36] – time during which customer might have a response}; identification of a prior multimedia content scene accessed by the consumer and depicting a prior content elements; or a type of a prior multimedia content scene accessed by the consumer and depicting the prior content elements. {see at least fig4, rc404-rc408, (36)/[8:52-9:20] – exemplary product selection}     

Regarding Claim 10 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein the library of multimedia content comprises one or more of: a television program; a movie; a song; or an album. {see at least (18)/[4:46-58] – television … movies … radio}  

Regarding Claim 11 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: further comprising 
retrieving, from a database, device-specific data associated with the consumer device; and {see at least (27)/[6:38-62] – identifies each customer device; reads on data associated with user device}  
further personalizing the content elements based on the device-specific data, the device-specific data including one or more of: location data; consumer data stored locally on the consumer device; or information regarding one or more multimedia content stored on the user device. {see at least (21)/[5:20-33] – identification of user … locally stored user profiles … current location information … current user selections}  

Regarding Claim 13 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein the consumer is prompted via one or more of: email, in-application notification, short message system (SMS), or multimedia messaging service (MMS). {see at least fig3, rc304, (34)/[8:15-44] – contextual menu (reads on in-application notification)}

Regarding Claim 14 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the indication comprises a visual indication {see at least fig3, rc304, (34)/[8:15-44] – contextual menu on the screen}       

Regarding Claim 15 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the consumer device comprises one or more of: a desktop computer, a laptop, a tablet, a cell phone, wearable technology, a smart watch, a personal digital assistant (PDA) device, a television. {see at least fig1, rc114, (28)/[6:62-7:11], [claim 19] – PDA … cellular telephone … television}

Regarding Claim 16 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the biographical information comprises age; gender; multimedia content preferences; non-multimedia content preferences; or a combination thereof, wherein the consumer-specific data further comprises indications of multimedia content contained in the library of multimedia content {see at least (20)/[5:7-20] – demographic data … home location … age … sex; fig1, rc118, (29)-(30)/[7:12-37] storage for playback (reads on multimedia content library} 
	
Regarding Claim 33 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	updating the prior gamification data to indicate that the consumer has successfully found and accessed the multimedia content scene. {see at least fig3, rc302, rc304, (34)/[8:16-44] video scene is updated (reads on updating prior gamification data)}    

Regarding Claim 35 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	transmitting, by a streaming engine of the multimedia content distribution system, the multimedia content scene to the consumer device for playback. {see at least (24)-(25)/[5:53-6-:31]; FIG2, (33)/[7:64-8:17] immediate or delayed playback}   


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762), in further view of Alhadeff et al (US 2010/0325646).
Regarding Claim 26 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 23. Lee, Bui, Rainey, Alloway, Sohn does not disclose, however, Alhadeff discloses:  wherein causing the first notification of the content elements to be presented to the consumer, comprises: 
providing an indication to the consumer that the reward is attainable by accessing any multimedia content scene depicting the content element. {see at least [0010] incentivized viewing of multimedia content; fig 15, [0147] metadata associated with the videos; [0140] video chapters (reads on content element scene)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include the elements of Alhadeff. One would have been motivated to do so, in order to further entice users to access content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels.  Alhadeff is merely relied upon to illustrate the functionality of providing incentives for accessing multimedia content in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, and consumer engagement levels, as well as providing incentives for accessing multimedia content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, Sohn, as well as Alhadeff would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway, Sohn / Alhadeff.


Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762), in further view of Gates et al (US 2014/0039991).
Regarding Claim 34 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee, Bui, Rainey, Alloway, Sohn does not disclose, however, Gates discloses: wherein the operations further comprise:
formatting, by a streaming engine of the multimedia content distribution system, the multimedia content scene to have an aspect ratio for the consumer device. {see at least [0152] optimally displaying based on device characteristics, like aspect ratio}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include the elements of Gates.  One would have been motivated to do so, in order to create conditions for properly displaying the content. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels.  Gates is merely relied upon to illustrate the functionality of formatting based on aspect ratio in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, and consumer engagement levels, as well as formatting based on aspect ratio are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, Sohn, as well as Gates would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway, Sohn / Gates.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “In this regard, the claims recite additional elements that "reflect[] an improvement in the functioning of a computer, or an improvement to any other technology or technical field"” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to personalizing gamification of media content. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically personalize gamification content. The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art personalizing gamification of media content engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art personalizing gamification of media content engines. The original disclosure therefore does not suggest that the particular personalizing gamification of media content engines structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement). 

Applicant submits “Like the claims at issue in DOR Holdings, the presently claimed solution is necessarily "rooted in computer technology" to overcome a technological problem specifically arising in the realm of digital distribution of multimedia content. The present claims do not recite the performance of a known business practice outside of computer technology and require that it simply be performed by computers.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. First, “being rooted in computer technology” is the necessary, but not the sufficient condition to overcome the eligibility test (see 2019 PEG and 2019 Revised PEG). Conversely, if “being rooted in computer technology” were the sufficient condition to overcome the eligibility test, then nearly all applications these days would overcome that test, for there are barely applications not “rooted in computer technology.” 

Applicant submits “Rather, the claimed solution is directed to improving multimedia content distribution systems to enable personalized content elements based on biographical information, viewing habits, and metadata tags, and having a difficulty level implemented using machine learning based on an engagement level of a consumer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to personalizing gamification of media content. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically personalize gamification content. The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art personalizing gamification of media content engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art personalizing gamification of media content engines. The original disclosure therefore does not suggest that the particular personalizing gamification of media content engines structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

Applicant submits “In view of at least these passages from the specification, one of ordinary skill in the art would have recognized that the recited additional elements improve existing multimedia content distribution systems, which "provid[e] a generic task based on the type of multimedia content" and is "applicable to all consumers irrespective of particular differences in taste or preference," see Specification [0028] and [0037].” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The quoted specification paragraphs only make general statements about “generating personalized easter eggs.” Because nowhere in the specification there is a comparison with the state of the art, a person of ordinary skill in the art would not be able to identify any improvement. 
The only statements about improvements (e.g. “The improvement is provided by enabling the existing multimedia content distribution systems to systematically enhance interactivity of existing libraries of multimedia content using content elements personalized in the manner claimed. Doing so results in a multimedia content distribution system capable of …”) comes from Applicant in the arguments section of the amendments, which are in fact “after the fact” statements, with no details at all. This clearly runs against the 2019 PEG and 2019 Revised PEG requirements. 

Applicant submits “Respectfully, it is not well-understood, routine, or conventional to have content elements personalized in a manner that involves personalizing a content element based on biographical information, viewing habits, and metadata tags, including implementing a difficulty level using machine learning based on an engagement level that is identified based on prior gamification data.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make such allegations.   

Applicant submits “Instead, these additional elements enable existing multimedia content distribution systems to systematically provide interactivity enhancements to multimedia content libraries by implementing content elements in unconventional ways.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant has failed to provide any evidence of the claimed “interactivity enhancement.” (see requirements in the 2019 PEG and 2019 Revised PEG).   

Applicant submits “For these reasons, the additional elements amount to significantly more than the purported judicial exception under Step 2B of the Revised Guidance.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action concludes at Step 2B:
  When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112.
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not disclose “any content element personalized for the consumer based on biographical information, viewing habits, and metadata tags.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Lee discloses:  
retrieving. from a databas
identifying metadata tags associated with a library of multimedia content associated with the consumer and accessible within the multimedia content distribution system, {see at least [Abstract]; (12)/[1:61-2:7] – the multimedia content is encoded with metatags; (11)-(12)/[3:3-26] – may dynamically change or add metatags or metatag information to a media stream being provided to the media distributor's customer or viewer. Lee discloses a plurality of multimedia content and a tag for each of the multimedia content pieces. Therefore, Lee discloses “a plurality of metadata tags”}
Therefore, Lee discloses the claim limitations.   

Applicant submits that the prior art of record does not disclose “implementing, using machine learning based on the engagement level, a difficulty level associated with the consumer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Sohn discloses:   
… using machine learning … {see at least fig1, rc110, [0031] artificial intelligence algorithms to calculate relative difficulty levels}
Therefore, Sohn discloses the claim limitation. 

Applicant submits that the prior art of record does not disclose “where a higher engagement level results in a greater difficulty level being implemented,.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Rainey discloses: 
wherein a higher engagement level results in a greater difficulty level being implemented, and {see at least [abstract]  A more difficult question than the previous question is selected as the next question if the comparison indicates that the user's current performance level exceeds the target performance level, otherwise a less difficult question is selected.}
Therefore, Rainey discloses the claim limitation.   

Applicant submits that the prior art of record does not disclose “the greater difficulty level causes generation of personalized content elements that are depicted in a smaller amount of content.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Alloway discloses: 
wherein the greater difficulty level causes generation of personalized content elements that are depicted in a smaller amount of content in the library of multimedia content; {see at least [0019] The difficulty of a game session with the aforementioned configuration carries an inverse relationship with the quantity of time provided in the time limit, as reducing the time allotted for selecting all target objects in the first round and all previously selected target objects in the second round increases in difficulty as the time allotted decreases.} 
Therefore, Alloway discloses the claim limitation.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622